Name: Commission Delegated Regulation (EU) NoÃ 1155/2013 of 21Ã August 2013 amending Regulation (EU) NoÃ 1169/2011 of the European Parliament and of the Council on the provision of food information to consumers as regards information on the absence or reduced presence of gluten in food
 Type: Delegated Regulation
 Subject Matter: health;  consumption;  foodstuff;  marketing
 Date Published: nan

 16.11.2013 EN Official Journal of the European Union L 306/7 COMMISSION DELEGATED REGULATION (EU) No 1155/2013 of 21 August 2013 amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council on the provision of food information to consumers as regards information on the absence or reduced presence of gluten in food THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers (1), and in particular Article 36(4) thereof, Whereas: (1) Paragraph 2 of Article 36 of Regulation (EU) No 1169/2011 requires that information that may be provided by food business operators does not mislead the consumer, is not ambiguous or confusing for the consumer and, where appropriate, is based on the relevant scientific data. (2) According to paragraph 3 of that Article the Commission is to adopt implementing acts on the application of those requirements to the cases identified in that paragraph. (3) Paragraph 4 of that Article provides for the possibility to supplement paragraph 3 by adding other specific cases in which the Commission is to implement those requirements in order to ensure that consumers are appropriately informed. (4) People with coeliac disease suffer from a permanent intolerance to gluten. Gluten can cause adverse effects to those people and therefore it should be absent or present in very low amounts in their diet. (5) Commission Regulation (EC) No 41/2009 (2) sets out harmonised rules on the information that is provided to consumers on the absence or reduced presence of gluten in food. Regulation (EU) No 609/2013 of the European Parliament and of the Council (3) foresees the repeal of Regulation (EC) No 41/2009 from 20 July 2016. (6) Consumers should continue to be appropriately informed and not misled or confused when information on the absence or reduced presence of gluten in foods is provided by food business operators after the repeal of Regulation (EC) No 41/2009. It is therefore necessary to amend paragraph 3 of Article 36 of Regulation (EU) No 1169/2011 in order to allow the Commission to establish uniform conditions for food information on the absence or reduced presence of gluten in food that may be provided by food business operators, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 36(3) of Regulation (EU) No 1169/2011, the following point (d) is added: (d) information on the absence or reduced presence of gluten in food. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 304, 22.11.2011, p. 18. (2) Commission Regulation (EC) No 41/2009 of 20 January 2009 concerning the composition and labelling of foodstuffs suitable for people intolerant to gluten (OJ L 16, 21.1.2009, p. 3). (3) Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35).